POLEN, J.
Renee Pilawski appeals from a nonfinal order denying her motion to dismiss a complaint pursuant to Florida Rule of Civil Procedure 1.070(j), and finding that her filing of the motion resulted in her acceptance of service of process. Although we affirm the *399court’s denying the motion to dismiss, we reverse that part of the order finding Pilaw-ski submitted to the court’s jurisdiction by filing the motion to dismiss. The law is clear that a party does not subject himself to the court’s jurisdiction by merely filing a Rule 1.070(j) motion to dismiss. Honorat v. Genova, 579 So.2d 286, 287 (Fla. 3d DCA 1991).1
REVERSED and REMANDED for further proceedings consistent with this opinion.
STEVENSON, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.

. Pilawski also argues on appeal that her filing of her answer and affirmative defenses did not waive her defense of lack of personal jurisdiction. We do not address this issue because the record does not show that the trial court has yet ruled on it.